Exhibit 10.43
 
NETSOL TECHNOLOGIES, INC.
AUDIT COMMITTEE CHARTER
ADOPTED AS RESTATED SEPTEMBER 10, 2013


I.           PURPOSE


The Audit Committee is created by the Board of Directors (the “Board”) of NetSol
Technologies, Inc. (the “Company”) to:


·
assist the Board in its oversight of:




 
·
the integrity of the financial statements of the Company;




 
·
the qualifications, independence and performance of the Company’s independent
auditors;




 
·
compliance by the Company with legal and regulatory requirements; and,




 
·
providing the Board such additional information and materials as it deems
necessary to make the Board aware of significant financial matters that require
the attention of the Board aware of significant financial matters that require
the attention of the Board.



·
prepare the audit committee report that Securities and Exchange Commission rules
require to be included in the Company’s annual proxy statement.



In addition, the Audit Committee will undertake those specific duties and
responsibilities enumerated below and such other duties as the Board from time
to time may prescribe.


II.           MEMBERSHIP
 
The Audit Committee shall consist of at least three members, comprised of
independent directors meeting the independence requirements of Nasdaq Stock
Market (“Nasdaq”) or other exchange on which the Company's stock may be listed,
the Sarbanes-Oxley Act of 2002 (the “Act”) and the rules and regulations
promulgated by the SEC pursuant to the Act, and applicable laws and
regulations.  Each member of the Committee shall have an understanding of
fundamental financial statements and at least one member shall be financially
sophisticated in accordance with Nasdaq rules.  At least one member of the
Committee shall be a financial expert as defined under the applicable SEC
regulations.  The Nominating Committee shall recommend nominees for appointment
to the Audit Committee annually and as vacancies or newly created positions
occur. Any vacancy on the Committee shall be filled by majority vote of the
Board at the next meeting of the Board following the occurrence of the vacancy. 
No member of the Committee shall be removed except by majority vote of the
directors that are independent pursuant to the rules and regulations of Nasdaq,
any other exchange on which the Company's stock may be listed, and the SEC.
 
Audit Committee members shall be appointed by the Board and may be removed by
the Board at any time.  A chairperson of the Audit Committee may be elected by a
majority vote of the members of the Committee or by the Board.

 
1

--------------------------------------------------------------------------------

 
III.           AUTHORITY AND RESPONSIBILITIES


In addition to any other responsibilities that may be assigned from time to time
by the Board, the Audit Committee is responsible for the following matters:


Independent Auditors


·
The Audit Committee has the sole authority to appoint, retain, oversee and
terminate the independent auditors of the Company (subject, if applicable, to
shareholder ratification) including sole authority to approve all audit
engagement fees.  As part of such oversight, the Audit Committee shall review
and approve the scope of the independent auditors’ annual audit plan.



·
The Audit Committee shall pre-approve each no-audit service that is allowable
under applicable laws and regulations to be provided by the Company’s
independent auditors.  The Audit Committee may consult with management in the
decision-making process regarding such non-audit services, but may not delegate
its authority to management.  The Audit Committee may, from time to time,
delegate its authority to pre-approve non-audit services on a preliminary basis
to one or more Audit Committee members, provided that such designees present any
such approvals to the full Audit Committee at the next Audit Committee meeting.



·
The Audit Committee shall evaluate the independent auditors’ independence,
including, by having the independent auditors provide a written report to the
committee describing all relationships between the independent auditors and the
Company, consistent with the Independence Standard Board Standard 1 and engaging
in a dialogue with the independent auditors with respect to any relationships or
services that could impact the objectivity and independence of the independent
auditor.



·
The Audit Committee shall review and discuss as required with the independent
auditors:




 
·
the critical accounting policies and practices of the Company;



 
·
whether Section 10A of the Securities Exchange Act of 1934 h as been implicated;



 
·
audit problems or difficulties and management’s response thereto, including
those matters required to be discussed with the Audit Committee by the auditors
pursuant to Statement on Auditing Standards No. 61; and,



 
·
suggested changes to the Company’s auditing and accounting principles and
practices.

 
2

--------------------------------------------------------------------------------

 
Financial Statements; Disclosure and Compliance Matters


·           The Audit Committee shall review:


 
·
the annual audited financial statements, prior to the Company’s filing of its
Form 10-K



 
·
the quarterly financial statements, prior to the Company’s filing of its Form
10-Q;




 
·
quarterly financial results before they are released to the public;



 
·
any major issues regarding accounting principles and financial statements
presentations, including any significant changes in the Company’s selection or
application of accounting principles;



 
·
regulatory and accounting initiatives or actions as applicable to the Company
(including any SEC investigations or proceedings).



·
The Audit Committee shall review with the CEO and CFO of the Company, based on
their evaluation of the Company’s disclosure controls and procedures, all
significant deficiencies in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data; and any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls.



 
·
Establishing and maintaining procedures, as set forth in Annex A hereto, for the
receipt, retention and treatment of complaints received by the Corporation from
its employees regarding financial statement disclosures, accounting, internal
accounting controls or auditing matters, and the confidential, anonymous
submission by employees of the Corporation of concerns regarding questionable
financial statement disclosures, accounting, internal accounting controls or
auditing matters;



·
The Audit Committee shall review the Company’s Code of Conduct and Ethics and
approve any waivers to this Code for an executive officer or director.  The
waiver must be in writing to the Board of Directors.





·
The Audit Committee shall review and approve any and all related party
arrangements and agreements and all potential conflicts of interests of
directors and officers brought to their attention (including all transactions
required to be disclosed by Item 404(a) of Regulation S-K).



IV.           REPORTING TO THE BOARD


·
The Audit Committee shall report to the Board quarterly or more if the committee
determines it is appropriate to do so.  This report may include a review of any
issues that arise with respect to the quality or integrity of the Company’s
financial statements, the Company’s compliance with legal and regulatory
requirements, the qualifications,

 
3

--------------------------------------------------------------------------------

 
 
independence and performance of the Company’s independent auditors, and any
other matters that the Audit Committee deems appropriate or is requested to be
included by the Board.

 
·
The Audit Committee shall review and assess the adequacy of this charter on at
least an annual basis and recommend any proposed changes to the Board.



V.           PROCEDURES


The Audit Committee shall meet as often as it determines is appropriate to carry
out is responsibilities under this charter, but not less frequently than
quarterly.  The Chairman of the Audit Committee, in consultation with the other
committee members, shall determine the frequency and length of the committee
meetings and shall se meeting agendas consistent with this charter.


The Audit Committee shall meet separately, periodically, with management and
with the independent auditors.  The Audit Committee also shall meet, at least
quarterly, without management.


The Audit Committee is authorized (without seeking board approval) to retain
special legal, accounting or other advisors and may require any officer or
employee of the Company or the Company’s outside counsel or independent auditors
to meet with any members of, or advisors to, the Audit Committee as it deems
appropriate to conduct its own investigations.  The Audit Committee may delegate
this authority to conduct an investigation to any individual member of the Audit
Committee.


The Audit Committee shall maintain written minutes of its meetings, which
minutes shall be filed with the minutes of the meetings of the Board.


The Audit Committee may delegate its authority to subcommittees or individuals
on the Audit Committee, to the extent allowable under law, when it deems
appropriate and in the best interests of the Company.


The Audit Committee Chair may cast a tie-breaking vote in the event of a tied
vote of the Committee.
 
VI.           LIMITATIONS INHERENT IN THE AUDIT COMMITTEE’S ROLE


It is not the duty of the Audit Committee to plan or conduct audits or to
determine that the Company’s financial statements are complete and accurate and
are in accordance with GAAP.  Furthermore, while the Audit Committee is
responsible for reviewing the Company’s policies and practices with respect to
risk assessment and management, it is the responsibility of the CEO and senior
management to determine the appropriate level of the Company’s exposure to risk.


VII.           EVALUATION OF THE COMMITTEE


The Committee shall, on an annual basis, evaluate its performance under this
Charter. In conducting this review, the Committee shall evaluate whether this
Charter appropriately addresses the matters that are or should be within its
scope. The Committee shall address all
 
4

--------------------------------------------------------------------------------

 
matters that the Committee considers relevant to its performance, including at
least the following: the adequacy, appropriateness and quality of the
information and recommendations presented by the Committee to the Board, the
manner in which they were discussed or debated, and whether the number and
length of meetings of the Committee were adequate for the Committee to complete
its work in a thorough and thoughtful manner.


The Committee shall deliver to the Board a report setting forth the results of
its evaluation, including any recommended amendments to this Charter and any
recommended changes to the Company's or the Board's policies or procedures.
 
 
5

--------------------------------------------------------------------------------

 
Annex A
 
Procedures for the Anonymous Submission of Complaints or Concerns Regarding
Financial Statement Disclosures, Accounting, Internal Accounting Controls or
Auditing Matters
 
The following is the procedure for the confidential, anonymous submission by
employees of NetSol Technologies, Inc. [and its subsidiaries] (the
"Corporation") of concerns regarding questionable accounting, internal control,
auditing or related matters (“Concerns”):
 
1. The Corporation shall forward to the Audit Committee of the Board of
Directors (the “Audit Committee”) any complaints that it has received regarding
financial statement disclosures, accounting, internal accounting controls or
auditing matters.
 
2. Any employee of the Corporation may submit, on a confidential, anonymous
basis if the employee so desires, any Concerns by setting forth such Concerns in
writing and forwarding them in a sealed envelope to the Chair of the Audit
Committee, in care of the Corporation's Corporate Secretary (the “Secretary”),
such envelope to be labeled with a legend such as:  “Anonymous Submission of
Complaint or Concern”  If an employee would like to discuss any matter with the
Audit Committee, the employee should indicate this in the submission and include
a telephone number at which he or she might be contacted if the Audit Committee
deems it appropriate.  The Corporate Secretary’s address is NetSol Technologies,
Inc. 23901 Calabasas Road, Suite 2072, Calabasas, CA 91302.  Any such envelopes
received by the Secretary shall be forwarded promptly to the Chair of the Audit
Committee.
 
3. The Secretary shall prepare an executive summary of the contents of each
submission with respect to Concerns that do not specifically allege
participation in wrongdoing by the  Corporation's Chief Executive Officer (the
“CEO”) and send it to the CEO. The CEO shall promptly investigate the subject of
each such executive summary and report his findings in writing to the Chairman
of the Audit Committee with recommendations, if any. The Secretary shall send a
copy of each submission with respect to Concerns that specifically allege
participation in wrongdoing by the CEO both to the Chairman of the Audit
Committee and to the CEO.
 
4. At each of its meetings, including any special meeting called by the Chair of
the Audit Committee following the receipt of any information pursuant to this
Annex, the Audit Committee shall review and consider any such complaints or
concerns that it has received and take any action that it deems appropriate in
order to respond thereto.
 
5. The Audit Committee shall retain any such complaints or concerns for a period
of no less than 7 years.
 
6.           The Company’s secretary shall confirm that all subsidiaries receive
copies of the charters and instructions on submitting concerns. Any such
concerns shall be submitted to the subsidiaries by the Company’s secretary.
 
7.           The Chairman of the Committee is permitted to cast a tie-breaking
vote in the event of a tie on the Committee.
 
6

--------------------------------------------------------------------------------

 
8. This Annex A shall appear on the Corporation's website as part of this
Charter.
 
 
7

--------------------------------------------------------------------------------